Citation Nr: 0005735	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-27 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for psychiatric disability, 
to include as due to aggravation by a service-connected skin 
disorder.  

Entitlement to a disability evaluation in excess of 30 
percent for dermatitis of the hands and fungus infection of 
the feet.  

Entitlement to service connection for hepatitis C.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active service from August 1972 to May 1976.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, for additional development.  Following 
the requested development, the RO continued its denial of 
service connection for psychiatric disability, to include as 
due to aggravation by a service-connected skin disorder, and 
of an evaluation in excess of 30 percent for dermatitis of 
the hands and fungus infection of the feet.  The matter is 
now before the Board for further appellate consideration.  


REMAND

Following the Board's remand in July 1996, the veteran filed 
a claim of entitlement to service connection for hepatitis C, 
contending that his service as a hospital corpsman exposed 
him to contact with blood daily, as well as to needle sticks 
when drawing blood and giving shots.  The RO denied the claim 
as not well grounded in August 1997, and the veteran was so 
informed the following month.  His notice of disagreement 
with that determination was received in August 1998.  
Following the issuance of a statement of the case, the 
veteran filed a timely substantive appeal.  On his VA Form 9 
received in October 1998, the veteran requested a hearing 
before a Board member at the regional office.  Although the 
VA Form 9 did not include specific argument with respect to 
the other issues in appellate status, the Board judges it 
prudent to withhold decision on those issues pending any 
hearing testimony rendered in this case, which might include 
testimony with respect to all of the issues now before the 
Board.  The Board notes that there has been no withdrawal of 
the veteran's request for a travel board hearing since it was 
lodged.  




Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The veteran should be scheduled for a 
BVA Travel Board hearing in accordance with 
the request contained in his VA Form 9 
received in October 1998.  

2.  In the event that the hearing is held, 
the case should be processed in accordance 
with the usual procedures following such 
hearings.  

3.  If a hearing is not held for any reason, 
the case should be reviewed by the RO and 
any appropriate action should be taken 
before the case is returned to the Board in 
accordance with the usual procedures.  

The purpose of this REMAND is to afford the veteran a hearing 
before a member of the Board.  The Board intimates no opinion 
as to the merits of the case.  The veteran need take no 
further action until he is notified by the RO regarding the 
hearing that he has requested.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



